In the
              Court of Appeals
      Second Appellate District of Texas
               at Fort Worth
            ___________________________

                 No. 02-19-00132-CR
                 No. 02-19-00133-CR
                 No. 02-19-00134-CR
                 No. 02-19-00135-CR
            ___________________________

           NORMAN L. AGNEW, Appellant

                            V.

                THE STATE OF TEXAS


          On Appeal from the 432nd District Court
                   Tarrant County, Texas
Trial Court Nos. 1475324D, 1434387D, 1434386D, 1429034D


          Before Kerr, Pittman, and Birdwell, JJ.
          Memorandum Opinion by Justice Kerr
                          MEMORANDUM OPINION

      Pursuant to plea agreements, Norman L. Agnew pleaded guilty to multiple

felony offenses: bail jumping, unlawful possession of a firearm, theft of a firearm, and

injury to a child causing bodily injury. See Tex. Penal Code Ann. §§ 38.10(f), 22.04(f),

31.03(e)(4)(C), 46.04(a), (e). Agnew also pleaded true to an enhancement paragraph

for each offense. In December 2017, the trial court found Agnew guilty of each

offense and found each enhancement paragraph true. In accordance with the plea

agreements, the trial court sentenced him to 15 years’ confinement for each offense

and ordered that the sentences run concurrently.

      In March 2019, Agnew filed a pro se postconviction motion in each of his trial-

court cases asking the trial court to reduce his sentence to six years. The trial court

denied the motion, and Agnew has appealed.

      On April 12, 2019, we notified Agnew of our concern that we lack jurisdiction

over his appeals because the trial court has not entered any appealable orders. We

explained that an appellate court may generally consider appeals by criminal

defendants only after a final judgment of conviction, see McKown v. State, 915 S.W.2d
160, 161 (Tex. App.—Fort Worth 1996, no pet.), and that a trial court’s order denying

a sentence-reduction motion is not an exception to this rule. See Bauder v. State,

No. 02-15-00106-CR, 2015 WL 6081499, at *1 (Tex. App.—Fort Worth Oct. 15,

2015, no pet.) (mem. op., not designated for publication); see also Tex. Code Crim.

Proc. Ann. art. 11.07. We further informed Agnew that his appeals could be dismissed

                                           2
for want of jurisdiction unless, within ten days, he or any other party desiring to

continue the appeals filed a response showing grounds for continuing them. See Tex.

R. App. P. 43.2(f), 44.3. We have received no response.

      “After a felony conviction becomes final, the procedure outlined in article

11.07 of the code of criminal procedure is a prisoner’s exclusive remedy for relief; this

court has no jurisdiction.” Bauder, 2015 WL 6081499, at *1; see Tex. Code Crim. Proc.

Ann. art. 11.07 §§ (1), (3)(a), (5); Ater v. Eighth Court of Appeals, 802 S.W.2d 241,

243 (Tex. Crim. App. 1991) (orig. proceeding) (holding court of appeals usurped

exclusive authority of court of criminal appeals to grant postconviction relief by

ordering trial court to vacate a felony conviction on the basis of an allegedly invalid

guilty plea). We therefore dismiss these appeals for want of jurisdiction. See Tex. R.

App. P. 43.2(f); Bauder, 2015 WL 6081499 at *1.




                                                      /s/ Elizabeth Kerr
                                                      Elizabeth Kerr
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: July 11, 2019




                                           3